DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 7 and 14, the claimed limitation, “a sixth power amplifier module configured to receive power from the second shared power amplifier supply voltage and to provide amplification in the mid band and the high band”, render the claim improper as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claims 8 and 15 are rejected for the same reasoning.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Go et al. (hereinafter “Go”, US Pat No. 2021/0194515).
As per claims 1, 9, and 16, Go disclosed a mobile device (see fig. 19) comprising a transceiver (see fig. 2, 220) configured to generate a first radio frequency signal and a second radio frequency signal (see fig. 2, 221, 223, 225, 227, and 228); a front-end system including a first power amplifier module (see fig. 20N, 2056) configured to amplify the first radio frequency signal, and a second power amplifier module (see fig. fig. 20L, 2055) configured to amplify a second radio frequency signal; and a power management system (see fig. 20N, 2010), first including a first multi-mode power management unit configured to generate a first shared power amplifier supply voltage for the first power amplifier module and the second power amplifier module, the first multi-mode power management unit operable in a plurality of modes including an envelope tracking mode and an average power tracking mode (see at least 0293-0294).
As per claims 2, 6, 10, 13, 17, and 20, Go disclosed the first power amplifier module is configured to provide amplification in an ultrahigh band (see fig. 20N, 2056), the second power amplifier module is configured to provide amplification in a mid/high band (see fig. 20N, 2055), the third power amplifier module is configured to provide amplification in a low band (see fig. 20N, 2053), and the fourth power amplifier module is configured to provide amplification in the mid/high band (see fig. 20N, 2057).
As per claims 3, 11, and 18, Go disclosed the front-end system further includes a third power amplifier module (see fig. 20N, 2053) and a fourth power amplifier module (see fig. 20N, 2057), the power management system further including a second multi-mode power management unit (see fig. 20N, 2020) configured to generate a second shared power amplifier supply voltage for the third power amplifier module and the fourth power amplifier module (see at least 0293-0294).
As per claims 4, 12, and 19, Go disclosed the first power amplifier module, the second power amplifier module, and the first multi-mode power management unit are located on a first side of the mobile phone (see fig. 19, 1910 the main unit including first power modulator 2010 and RF units 2051, 2055, & 2056, wherein the main unit is locate on the lower side of the mobile device), and the third power amplifier module, the fourth power amplifier module, and the second multi-mode power management unit are located on a second side of the mobile phone (see fig. 19, 1920 the diversity unit including second power modulator 2020 and RF units 2053, 2057 & 2058, wherein the diversity unit is locate on the upper side of the mobile device).
As per claim 5, Go disclosed no power supply lines cross the first side and the second side (see fig. 19 & 20L, the power lines from both power module do not cross).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

August 24, 2022
/PABLO N TRAN/Primary Examiner, Art Unit 2643